

117 HR 3098 IH: Defund Cities that Defund the Police Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3098IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Fitzpatrick (for himself, Mr. Golden, Mr. Stauber, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit a jurisdiction that defunds the police from receiving grants under certain Economic Development Assistance Programs and the Community Development Block Grant Program.1.Short titleThis Act may be cited as the Defund Cities that Defund the Police Act of 2021.2.Defunding jurisdiction definedFor purposes of this Act, the term defunding jurisdiction means a State or political subdivision of a State that—(1)abolishes or disbands the police department with no intention of reconstituting the jurisdiction’s police department; or(2)significantly reduces the police department’s budget without reallocating a portion of that money to any other community policing program, provided that the jurisdiction did not face a significant decrease in revenues in the previous fiscal year.3.Defunding jurisdictions ineligible for certain Federal funds(a)Economic development administration grants(1)Grants for public works and economic developmentSection 201(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141(b)) is amended—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)the area in which the project is to be carried out is not a defunding jurisdiction (as defined in section 2 of the Defund Cities that Defund the Police Act of 2021)..(2)Grants for planning and administrative expensesSection 203(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(a)) is amended by adding at the end the following: A defunding jurisdiction (as defined in section 2 of the Defund Cities that Defund the Police Act of 2021) may not be deemed an eligible recipient under this subsection..(3)Supplementary grantsSection 205(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3145(a)) is amended—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)will be carried out in an area that does not contain a defunding jurisdiction (as defined in section 2 of the Defund Cities that Defund the Police Act of 2021)..(4)Grants for training, research, and technical assistanceSection 207 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147) is amended by adding at the end the following:(c)Ineligibility of defunding jurisdictionsGrant funds under this section may not be used to provide assistance to a defunding jurisdiction (as defined in section 2 of the Defund Cities that Defund the Police Act of 2021)..(b)Community development block grantsTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended—(1)in section 102(a) (42 U.S.C. 5302(a)), by adding at the end the following:(25)The term defunding jurisdiction has the meaning given such term in section 2 of the Defund Cities that Defund the Police Act of 2021.; and(2)in section 104 (42 U.S.C. 5304)—(A)subsection (b)—(i)in paragraph (5), by striking and at the end;(ii)by redesignating paragraph (6) as paragraph (7); and(iii)by inserting after paragraph (5) the following:(6)the grantee is not a defunding injection jurisdiction and will not become a defunding jurisdiction during the period for which the grantee receives a grant under this title; and; and(B)by adding at the end the following:(n)Protection of individuals against crime(1)In generalNo funds made available to carry out this title may be obligated or expended for any State or unit of general local government that is a defunding jurisdiction.(2)Returned amounts(A)StateIf a State is a defunding jurisdiction during the period for which it receives amounts under this title, the Secretary—(i)shall direct the State to immediately return to the Secretary any such amounts that the State received for that period; and(ii)shall reallocate amounts returned under clause (i) for grants under this title to other States that are not defunding jurisdictions.(B)Unit of general local governmentIf a unit of general local government is a defunding jurisdiction during the period for which it receives amounts under this title, any such amounts that the unit of general local government received for that period—(i)in the case of a unit of general local government that is not in a nonentitlement area, shall be returned to the Secretary for grants under this title to States and other units of general local government that are not defunding jurisdictions; and(ii)in the case of a unit of general local government that is in a nonentitlement area, shall be returned to the Governor of the State for grants under this title to other units of general local government in the State that are not defunding jurisdictions.(C)Reallocation rulesIn reallocating amounts under subparagraphs (A) and (B), the Secretary shall—(i)apply the relevant allocation formula under subsection (b) or (d) of section 106, with all defunding jurisdictions excluded; and(ii)shall not be subject to the rules for reallocation under section 106(c)..